SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1236
CAF 16-00369
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF ANDREW R. SABOL AND VICKI J.
SABOL, PETITIONERS-RESPONDENTS,

                      V                                          ORDER

PAULA G. IANNELLO, RESPONDENT-APPELLANT.


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT.

WILLIAM H. GETMAN, WATERVILLE, FOR PETITIONERS-RESPONDENTS.

JOSEPH M. CIRILLO, ATTORNEY FOR THE CHILDREN, MOHAWK.


     Appeal from an order of the Family Court, Herkimer County
(Anthony J. Garramone, J.H.O.), entered September 22, 2015 in a
proceeding pursuant to Family Court Act article 6. The order, among
other things, granted petitioners visitation with the subject
children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court